
	
		II
		110th CONGRESS
		1st Session
		S. 2357
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Burr (for himself
			 and Mrs. Dole) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate the
		  Perquimans River and the tributaries of the Perquimans River in Perquimans
		  County, North Carolina, for study for potential addition to the National Wild
		  and Scenic Rivers System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Perquimans River Wild and Scenic River
			 Study Act of 2007.
		2.Designation of
			 Perquimans River and the tributaries of the Perquimans River in Perquimans
			 County, North Carolina, for study for potential addition to the National Wild
			 and Scenic Rivers System
			(a)DesignationSection
			 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by
			 adding at the end the following:
				
					(140)Perquimans River, North
				CarolinaThe Perquimans River
				and the tributaries of the Perquimans River in Perquimans County, North
				Carolina.
					.
			(b)Deadline for
			 submissionNot later than 3 years after the date of enactment of
			 this Act, the Secretary of the Interior shall submit to Congress a report
			 containing the results of the study required by the amendment made by
			 subsection (a).
			
